Title: From John Adams to Félix Vicq d’Azyr, 28 February 1783
From: Adams, John
To: d’Azyr, Félix Vicq


Monsieur
Paris Fev. 28. 1783

J’ai reçu le Diplome de la Societé Royale de Medecine et le premier Cahier, du Second Volume du Journal de Medecine militaire que vous m’avez addressé. J’ai l’honneur de vous en remercier,. Je ferai parvenir l’un et l’autre, au College de Medecine de Boston. il Sera très flatté d’une association, qui lui fera partager la Gloire de cette celebre Compagnie, et les Avantages de Ses travaux. il trouvera dans Ses ouvrages des Secours dont il a besoin et des Moyens pour concourir à Ses Vues Salutaires. il Sera, tres empressé, quand il Sçaura tout ce qu’elle a fait pour lui, de lui temoigner Sa Reconnoissance et Sa Consideration respectueuse.
En attendant qu’il puisse faire part de ces Sentiments, Je vous prie, Monsieur, de lui demander la permission de l’assurer du Respect, avec lequel J’ai l’honneur d’étre, pour elle et pour vous / Monsieur / votre tres humble et tres / obeissant Serviteur
John Adams
 
Translation
Sir
Paris, 28 February 1783

I have received the diploma from the Royal Society of Medicine and the first number of volume two of the Journal de médecine militaire, which you sent me. I kindly thank you and will forward both to the Boston college of medicine. Its members will be most flattered to be associated with so famous an institution, to share in its renown and the advantages of its work. They will find in its works the assistance they need and the means to concur in its salutary opinions. They will be most eager, when they realize what a help the Royal Society has been, to express their gratitude and their respect.
Pending a formal expression of these sentiments, I beg you, sir, to ask if I may assure them of the respect with which I have the honor to be, sir, your and their very humble and very obedient servant
John Adams
